 In the Matter Of INDIANA DESK COMPANY,INC..EMPLOYERandUNITED FURNITUREWORKERS OF AMERICA, LOCAL No. 331, CIO,PETITIONERCase No. 11-R-1064SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober 30, 1946On July 31, 1946, the Board issued a Decision and Direction ofElection in the instant case.'Thereafter, on August 12, 1946, theFurniture and Veneer Workers Local Union No. 331, Upholsterers'International Union of North America, AFL, herein called the Up-holsterers, filed a motion seeking the substitution in this proceedingof its name for that of United Furniture Workers of America, LocalNo. 331, CIO, herein called the Petitioner, on the, grounds of allegeddisaffiliation of the membership of the Petitioner and the subsequentaffiliation of such membership with the Upholsterers. The Petitionerfiled objections thereto and on August 19, 1946, filed a motion topostpone the election herein.Subsequently, on August 28, 1946, theBoard ordered that the record in this proceeding be reopened and, thata further hearing be held to secure evidence regarding the matteralleged in the Upholsterers' motion; in addition the Board directedthat the holding of the election be postponed until "such time as[it]..may hereaftexdireet."At the hearing thereafter held at Jasper, Indiana, on September19, 1946, before Arthur G. Donovan, hearing officer, the Upholsterersstated that it had no objection to the name of the Petitioner appear-ing on the ballot, and amended its motion to request only that thename of the Upholsterers also be placed on the ballot. The Petitionerthereupon withdrew its objections to the Upholsterers' motion isamended. In addition, the Petitioner and the Upholsterers agreedthat eligibility to vote should be determined from the pay roll forthe period immediately preceding the date of the Second Direction'69 N L.R. B 1083.71 N. L. R. B., No. 74.486 INDIANA DESK COMPANY, INC.487of Election herein.The Employer took no position with respect tothe names of the labor organizations to appear on the ballot, butagreed as to the selection of a current eligibility date.In view of the foregoing and on the entire record in the case, weshall direct that the names of both the Petitioner and the Up-holsterers, a labor organization within the meaning of the Act, beplaced on the ballot in the election hereinafter directed and that theeligibility of employees to vote be determined from the pay roll forthe period immediately preceding the date of the Second Directionof Election.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Indiana Desk Company, Inc.,Jasper, Indiana, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Second Direction, under the direction and supervision of the Re-gional Director for the Eleventh Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, of the Decision and Direction of Election who were em-ployed during the pay-roll period immediately preceding the date ofthis Second Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Furni-tureWorkers of America, Local No. 331, CIO, or by Furniture andVeneerWorkers Local Union No. 331, Upholsterers' InternationalUnion of North America, AFL, for the purposes of collective bargain-,ing, or by neither.MR. JAMES J. REYNOLDS, Jr., took no part in the consideration of theabove Supplemental Decision and Second Direction of Election.